Chadwick, J.
(concurring) — I cannot agree with all that is said in the majority opinion of the court. To hold that an administration of an undivided half of community property may be had to the exclusion of the other half is contrary to the settled law and the accepted practice in this state. While the community is perforce dissolved by the death of either :spouse, the property remains an entity. The dissolution of the community relationship does not operate to divide or partition the estate. Hence the court cannot take jurisdiction of the undivided half. It must take jurisdiction of the entire interest of the community. If it undertakes to exercise jurisdiction over less than the whole, its act should be held to be void. The reasons for this rule are stated in Ryan v. Ferguson, 3 Wash. 356, 28 Pac. 910, and need not be repeated here.
Further, it seems to me that that part of the foregoing decision which assumes to hold that the administration of one-half of the community interest is a mere irregularity is entirely unnecessary to sustain the judgment of the court, and may lead to untold confusion of titles. The trial court was a court of equity exercising general jurisdiction and had all the parties before it. The minors were represented by a guardian ad litem. They were bound by the judgment quieting the title in respondent. If our judgment was based upon this ground, however, no costs should be taxed against appellant, for the burden of furnishing a good title was upon respondents, and this they could not do in any event until it had been judicially determined that the heirs of K. B. Harris had waived their interest in the property. If the judgment is to be affirmed it should not be upon the ground that the probate proceeding was sufficient to conclude the interest of the heirs, but because the minor heirs, being in court by their guardian ad litem, had allowed their day to pass without asserting their interest.
Another ground upon which the judgment of the trial •court can properly be affirmed is that appellants had estopped *484themselves to question the title offered, as suggested in the concluding part of the majority opinion.
I concur in the result.
Parker, J., concurs with Chadwick, J.